Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 24th, 2022 has been entered. Claims 1-4, 6, and 8-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claim 1 recites a mental process because the claim recites a method that receives sound data in a cargo area (which includes the sound of a refrigeration unit in a vehicle), analyzes the sound data, and reports a condition of the cargo area based on the analysis.  This is a method of observation and evaluation that can be performed in the human mind.  For instance, a human in the cargo area can receive sound data (listening with his/her ears (i.e. sound sensor)), analyze the sound data (recognize the sound as water dripping or the refrigeration unit shaking), and report the condition of the cargo area based on the analysis (report a leak in the cargo area or a refrigeration unit malfunction (e.g., using pen and paper)).  Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application.  To the extent that the sound sensor is arguably required by the claim to receive sound data, the claim merely describes how to generally “apply” the concept of receiving sound data in a computer environment.  The claimed sound sensor is recited at a high level of generality and is merely invoked as a tool to perform the claimed 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of receiving sound data in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.	
	Claims 2-4, 6, and 8-13 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2, 3, and 13 further narrow the abstract idea of claim 1 by e.g., further defining matching/comparing sound data to pre-programmed sound data or predetermined volume or frequency ranges/thresholds.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining sending a notification about the condition.  Claims 6, 8, and 9 further narrow the abstract idea of claim 1 by e.g., further defining the type of sound (e.g., weather, refrigeration unit).  Claim 10 further narrows the abstract idea of claim 1 by e.g., further defining determining the type of vehicle the cargo area is in based on the cargo area sounds.  These limitations are all directed to a mental process.  Claims 11 and 12 further narrow the abstract idea of claim 1 by e.g., further defining additional sensors (e.g., eyes, nose) and analyzing the sound data based on data from the additional sensors.  The mere nominal recitation of a “GPS device” does not take the claim out of the mental process grouping.  As discussed above, simply implementing the abstract idea on a computer is not a practical application of the abstract idea.  Thus, claims 2-4, 6, and 8-13 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-4, 6, and 8-13 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application Publication No. 2017/0351268) in view of Klimanis (U.S. Patent Application Publication No. 2016/0316293).
	Regarding Claim 1, Anderson teaches a method of monitoring a cargo area, comprising:  receiving sound data at a sound sensor situated in a cargo area (see [0041] “Cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212. Examples of cargo state sensor 214 include, but are not limited to, vibration 
sensors, sound sensors, chemical sensors, light sensors, etc. That is, movement of one or more of the boxes 206-210 will result in vibration of the cargo container 212 floor and/or walls (as detected by the vibration sensor); noise within the cargo container 212 (as detected by the sound sensor)”),
	the cargo area being a cargo area of a vehicle or a cargo area operable to be hauled by a vehicle (see [0040] “With reference now to FIG. 2, consider cargo vehicle 202, which is a truck that is transporting cargo contained in boxes 206, 208, and 210. Within the cargo container 212 (e.g., a trailer, a box container, a semi-trailer, a cargo bay, etc. that is being transported as part of the cargo vehicle 202) is a cargo state sensor 214 and at least one cargo bay camera 216”),
	the sound data including conditioner sound data and at least one of external sound data and cargo area sound data (see [0046] Alternatively, assume that cargo vehicle state sensor 220 is 
202 will be subjected to excessive noise levels, as detected by the microphone that is the cargo vehicle state sensor 220. Similarly, the microphone that is part of the cargo vehicle state sensor 220 will detect the noise created when box 208 and/or 210 fall over);
	analyzing the sound data; and reporting a condition of the cargo area based on the analysis (see [0036] “the analytics described herein may result in a notification to a subscription service (for other cargo transporters) of potential hazards, road conditions, and re-routing information. For example, data from an internet of things (TOT) sensors (e.g., sensors on the cargo, the cargo bay, and/or the cargo vehicle) and video from the cargo bay/cargo vehicle may be transmitted to an analytics system, which processes such data in order to determine/recommend next actions to be taken (e.g., directing the cargo vehicle to stop, reposition the cargo, take a different route, etc.)” [0090] “the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions such as securing the cargo, re-routing the vehicle, or both; instruct a service to re-route other trucks, etc. Such instructions may result in the truck being re-routed based on information received; stopped in order to make appropriate adjustments to the cargo, etc.”).
	Anderson does not explicitly teach, however Klimanis teaches the sound data including conditioner sound data, wherein the conditioner sound data includes sounds of operation of a refrigeration unit (see [0157] “Storing sound signatures 1004 and/or sound attributes 1006 at the management server 1002 may provide additional benefits besides sharing sound signatures and attributes between homes. In some embodiments, this information can be used to diagnose a state-of-health for local appliances. For example, the management server 1004 include a sound signature for a healthy refrigerator of a particular make/model/year installed in the first home 1008. Smart-home 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sound data including conditioner sound data as taught in Klimanis with the method of monitoring a cargo area of Anderson with the motivation to enable determination of whether the refrigeration unit is operating optimally (Klimanis [0157]).
	Regarding Claim 4, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson further teaches further comprising sending a notification about the condition (see [0090] “the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions”).
	Regarding Claim 6, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson further teaches wherein external sound data includes at least one of sound data indicative of a weather condition and sound data indicative of a location (see [0050] “the cargo vehicle state sensor 220 is able to determine the operational state of the cargo vehicle 202 (e.g., sudden stopping, fast starts, swerving, tire condition, etc.) and/or the environmental state of the cargo vehicle 202 (e.g., road vibration, weather) around the cargo vehicle 202 based on readings from cargo vehicle state sensor 220”).
	Regarding Claim 8, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Klimanis teaches wherein the sounds of operation of a refrigeration unit includes operation of at least one of a compressor and a bearing in the refrigeration unit (see [0137] “a sound signature corresponding to a refrigerator compressor may have 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sounds of operation of a refrigeration unit including operation of a compressor as taught in Klimanis with the method of monitoring a cargo area of Anderson with the motivation to enable determination of whether the refrigeration unit is operating optimally (Klimanis [0157]).
	Regarding Claim 9, Anderson in view of Klimanis teaches the limitations of claim 8 as discussed above.  Anderson does not explicitly teach, however Klimanis teaches wherein the analysis includes matching the sound data to pre-programmed sound data, and wherein the pre-programmed sound data corresponds to a specific make or model of the refrigeration unit (see [0157] “Storing sound signatures 1004 and/or sound attributes 1006 at the management server 1002 may provide additional benefits besides sharing sound signatures and attributes between homes. In some embodiments, this information can be used to diagnose a state-of-health for local appliances. For example, the management server 1004 include a sound signature for a healthy refrigerator of a particular make/model/year installed in the first home 1008. Smart-home devices in the first home 1008 may capture and analyze a sound signature of the particular refrigerator installed in the first home 1008. The locally captured sound signature can then be compared to the healthy sound signature stored at the management server 1002. If there is significant deviation, this can be used to determine that this particular refrigerator may be malfunctioning or not operating optimally”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of matching the sound data to pre-programmed sound data, wherein the pre-programmed sound data corresponds to a specific model of a refrigeration unit as .
Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Klimanis and Fukui (JPH10132651A).
	Regarding Claim 2, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Fukui teaches wherein the analysis includes matching the sound data to pre-programmed sound data (see [0002] “a measured value obtained by the sensor is compared with a predetermined normal value,” [0004] “The input data is compared with the standard data in the comparison standard data file 62 by the abnormality determination processing means 61, and the comparison result is displayed as the display data 102 on the display device 100 via the display data selection processing means 52,” [0032] “FIG. 401 shows an example of comparative vibration sound data, and a solid line 240 Reference numeral 2 denotes vibration sound data analyzed by the abnormal sound judgment processing means 26. In FIG. 4, when the vibration sound data analyzed by the abnormal sound judgment processing means 26 exceeds the threshold value 2401, it is determined that the vibration sound data is abnormal”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of matching sound data to pre-programmed sound data as taught in Fukui with the method of monitoring a cargo area of Anderson with the motivation to enable detection of the presence or absence of an abnormality (Fukui [0004]).
	Regarding Claim 3, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Fukui teaches wherein the analysis includes comparing the sound data to predetermined volume or frequency ranges (see [0002] “voice data from the sound collecting microphones is analyzed using frequency analysis or the like,” [0006] “using the sound collection sensors 201 and 202, the state sound of the monitored object 1 is collected, and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of comparing the sound data to frequency ranges as taught in Fukui with the method of monitoring a cargo area of Anderson with the motivation to enable detection of the presence or absence of an abnormality (Fukui [0006]).
	Regarding Claim 13, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson further teaches further comprising waking the sound sensor (see [0093] “After initiator block 602, one or more processors receive output from cargo sensors (e.g., cargo state sensor 214 and/or cargo bay camera 216 shown in FIG. 2) on a first cargo vehicle (e.g., cargo vehicle 202), as described in block 604 of FIG. 6. As described herein, the output from the cargo sensors describes an amount of movement of cargo being transported by the first cargo vehicle, including shifting, falling over, etc.”)
	Anderson does not explicitly teach, however Fukui teaches the waking includes comparing a sound frequency/volume to a predetermined threshold frequency/volume (see [0002] “a measured value obtained by the sensor is compared with a predetermined normal value,” [0004] “The input data is compared with the standard data in the comparison standard data file 62 by the abnormality determination processing means 61, and the comparison result is displayed as the display data 102 on the display device 100 via the display data selection processing means 52,” [0031] “FIG. 4 shows an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of comparing a sound frequency to a predetermined threshold frequency as taught in Fukui with the method of monitoring a cargo area of Anderson with the motivation to enable detection of the presence or absence of an abnormality (Fukui [0004]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Klimanis and Taylor (U.S. Patent Application Publication No. 2015/0213713).
	Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Taylor teaches further comprising determining the type of vehicle the cargo area is in based on the cargo area sounds (see [0063] “an audio sensor (e.g., a microphone) may capture sounds associated with the vehicle, and traffic signal controller 150 may process the sounds to identify the 
vehicle type based on, for example, the volume, pitch, or other audio attribute of the vehicle”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of monitoring a cargo area of Anderson the process of determining the type of vehicle based on captured sounds as taught by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Klimanis and Gupta (U.S. Patent Application Publication No. 2018/0199169).
	Regarding Claim 11, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson further teaches wherein the sound sensor is a first sensor, and further comprising one or more additional sensors (see [0041] “Cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212. Examples of cargo state sensor 214 include, but are not limited to, vibration sensors, sound sensors, chemical sensors, light sensors, etc.” [0031] “Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 (particularly when part of a self-driving vehicle as described herein). Positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two-dimensional or three-dimensional locations”).
	Anderson does not explicitly teach, however Gupta teaches wherein the analyzing includes analyzing the sound data based on data from a GPS device in conjunction with the sound data (see [0070] “the location context of the caller can include geographical features determined based on … a combination of … GPS … [and] sound signals”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing sound data in conjunction with data from the GPS device as taught in Gupta with the method of monitoring a cargo area of Anderson with the motivation to enable determination of geographic features and location context (Gupta [0070]).
Claim 12, Anderson in view of Klimanis teaches the limitations of claim 1 as discussed above.  Anderson further teaches wherein the sound sensor is a first sensor, and further comprising one or more additional sensors (see [0041] “Cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212. Examples of cargo state sensor 214 include, but are not limited to, vibration sensors, sound sensors, chemical sensors, light sensors, etc.”  [0031] “Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 (particularly when part of a self-driving vehicle as described herein). Positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two-dimensional or three-dimensional locations”).
	Anderson does not explicitly teach, however Gupta teaches wherein the analyzing includes analyzing the sound data based on data from the one or more additional sensors in conjunction with the sound data (see [0070] “the location context of the caller can include geographical features determined based on … a combination of … GPS … [and] sound signals”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing sound data in conjunction with data from the additional sensor as taught in Gupta with the method of monitoring a cargo area of Anderson with the motivation to enable determination of geographic features and location context (Gupta [0070]).
Claims 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sanderford (U.S. Patent Application Publication No. 2005/0185659) and Klimanis.
	Regarding Claim 14, Anderson teaches a monitoring system for a cargo area, comprising:  a sound sensor situated in a cargo area of a vehicle or operable to be hauled by a vehicle and configured to receive sound data (see [0040] “With reference now to FIG. 2, consider cargo vehicle 202, which is a truck that is transporting cargo contained in boxes 206, 208, and 210. Within the cargo Container 212 

	a processor configured to receive the sound data from the sound sensor, analyze the sound
data, and report a condition of the cargo area based on the analysis (see Claim 1 “receiving, by one or more processors, output from a cargo sensor and a camera on a first cargo vehicle, wherein the output from the cargo sensor and the camera describes an amount of movement of cargo being transported by the first cargo vehicle,” [0036] “the analytics described herein may result in a notification to a subscription service (for other cargo transporters) of potential hazards, road conditions, and re-routing information. For example, data from an internet of things (TOT) sensors (e.g., sensors on the cargo, the cargo bay, and/or the cargo vehicle) and video from the cargo bay/cargo vehicle may be transmitted to an analytics system, which processes such data in order to determine/recommend next actions to be taken (e.g., directing the cargo vehicle to stop, reposition the cargo, take a different route, etc.)” [0090] “the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions such as securing the cargo, re-routing the vehicle, or both; instruct a service to re-route other trucks, etc. Such instructions may result in the truck being re-routed based on information received; stopped in order to make appropriate adjustments to the cargo, etc.”).
	Anderson does not explicitly teach, however Sanderford teaches a refrigeration unit situated in the cargo area (see [0026] “Each cargo sensor collects information regarding at least one associated 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the refrigeration unit situated in the cargo area as taught in Sanderford with the method of monitoring a cargo area of Anderson with the motivation to enable shipment of perishable goods (Sanderford [0026]).
	Although Sanderford teaches a sound sensor and a reefer in the cargo area, Sanderford does not explicitly teach, however Klimanis teaches wherein the sound data includes sounds of operation of a refrigeration unit (see [0157] “Storing sound signatures 1004 and/or sound attributes 1006 at the management server 1002 may provide additional benefits besides sharing sound signatures and attributes between homes. In some embodiments, this information can be used to diagnose a state-of-health for local appliances. For example, the management server 1004 include a sound signature for a healthy refrigerator of a particular make/model/year installed in the first home 1008. Smart-home devices in the first home 1008 may capture and analyze a sound signature of the particular refrigerator installed in the first home 1008. The locally captured sound signature can then be compared to the healthy sound signature stored at the management server 1002. If there is significant deviation, this can be used to determine that this particular refrigerator may be malfunctioning or not operating optimally”).

	Regarding Claim 17, Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson further teaches wherein the processor is in the cargo area (see [0056] “With reference now to FIG. 3, additional details of components within an SDV such as exemplary SDV 302 (an autonomous version of the cargo vehicle 202 shown in FIG. 2) are presented. As shown in FIG. 3, SDV 302 has an SDV on-board computer 301 that controls operations of the SDV 302. Thus, vehicle controller 201 shown in FIG. 2 is wirelessly coupled to the SDV on-board computer 301 in order to be able to control the movement and operation of SDV 302. While in autonomous mode, SDV 302 operates without the input of a human driver, such that the engine, steering mechanism, braking system, horn, signals, etc. are controlled by the SDV control processor 303, which is under the control of the SDV on-board computer 301 (based on instructions provided by controller 201)”).
	Regarding Claim 18, Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson further teaches wherein the processor is in a remote server (see [0018] “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”).
	Regarding Claim 20, Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson does not explicitly teach, however Sanderford teaches wherein the cargo area includes one or more conditioners (see [0026] “Each cargo sensor collects information regarding at least one associated cargo item via sensing interface 122/124. The cargo sensors include … one or more container sensors, for example, temperature (including the temperature of perishable 
	Although Sanderford teaches a sound sensor and a conditioner in the cargo area, Sanderford does not explicitly teach, however Klimanis teaches where the sound sensor is configured to receive sound data from the one or more conditioners (see [0157] “Storing sound signatures 1004 and/or sound attributes 1006 at the management server 1002 may provide additional benefits besides sharing sound signatures and attributes between homes. In some embodiments, this information can be used to diagnose a state-of-health for local appliances. For example, the management server 1004 include a sound signature for a healthy refrigerator of a particular make/model/year installed in the first home 1008. Smart-home devices in the first home 1008 may capture and analyze a sound signature of the particular refrigerator installed in the first home 1008. The locally captured sound signature can then be compared to the healthy sound signature stored at the management server 1002. If there is significant deviation, this can be used to determine that this particular refrigerator may be malfunctioning or not operating optimally”) (please see claim 14 rejection for combination rationale).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sanderford, Klimanis, and Gupta.
	Regarding Claim 15, Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson further teaches wherein the sound sensor is a first sensor, and further comprising one or more additional sensors (see [0041] “Cargo state sensor 214 is a hardware 
sound sensors, chemical sensors, light sensors, etc.” [0031] “Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 (particularly when part of a self-driving vehicle as described herein). Positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two-dimensional or three-dimensional locations”).
	Anderson does not explicitly teach, however Gupta teaches wherein the processor is configured to analyze the sound data based on data from the one or more additional sensors in conjunction with the sound data (see [0070] “the location context of the caller can include geographical features determined based on … a combination of … GPS … [and] sound signals”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing sound data in conjunction with data from the additional sensor as taught in Gupta with the method of monitoring a cargo area of Anderson with the motivation to enable determination of geographic features and location context (Gupta [0070]).
	Regarding Claim 16, Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson does not explicitly teach, however Gupta teaches further comprising a GPS device, wherein the processor is configured to analyze the sound data based on data from the GPS device in conjunction with the sound data (see [0070] “the location context of the caller can include geographical features determined based on … a combination of … GPS … [and] sound signals”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing sound data in conjunction with data from the .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sanderford, Klimanis, and Jang (U.S. Patent Application Publication No. 2018/0165964).
	Anderson in view of Sanderford and Klimanis teaches the limitations of claim 14 as discussed above.  Anderson does not explicitly teach, however Jang teaches wherein the processor is configured to filter the sound data (see [0070] “The signal processor 110 may perform noise filtering on the acquired sound data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the processor configured to filter sound data as taught in Jang with the system for monitoring a cargo area of Anderson with the motivation to enable “various noises that cannot be used to recognize features or sources of sounds may be eliminated” (Jang [0070]).
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections of claims 1-4, 6, and 8-13 have been fully considered but they are not persuasive.  Applicant argues that: 
the claims have been amended as discussed below, and those amendments at a minimum remove claim 1 from the category of judicial exceptions to patentability. To that end, under the analysis of Step 2A, Prong One, claim 1 recites multiple physical and concrete elements, including a sound sensor, a cargo area of a vehicle or a cargo area operable to be hauled by a vehicle, and a refrigeration unit

(p. 5, para. 2).  Examiner disagrees.  The amendments to claim 1 further narrow the source of the received sound data.  More specifically, amended claim 1 recites that the source of the sound is a refrigeration unit inside of a cargo area in a vehicle or a cargo area that can be hauled by a vehicle.  
	Further defining the source of the sound does not remove the process of “receiving sound data” from the mental process grouping.  A human can receive sound data whether or not the source of the sound data is a refrigeration unit inside of a vehicle.  
Applicant argues that under “under Step 2A, Prong Two, these physical and concrete elements must be considered as ‘additional elements’ that integrate the claim into a practical application” (p. 5, para. 2).  Examiner disagrees.  Further defining that the sound data is received from a refrigeration unit inside of a vehicle generally links the judicial exception (mental process) to a particular environment or field of use (shipment of goods).  Thus, the additional limitations (i.e., refrigeration unit inside of a vehicle) are not indicative of integration into a practical application.
Applicant further argues that the claims are patent eligible under Step 2A, Prong Two, because “the claims recite an improved method for monitoring a cargo area … the claimed monitoring is an
improvement over prior art methods, especially for monitoring perishable and fragile goods. Thus the Specification explains to one of skill in the art a technical problem and explains the details of the solution to the problem” (p. 5, para. 3).
	The Examiner disagrees.  An alleged improvement of monitoring cargo is not indicative of integration into a practical application and does not provide an improvement to the functioning of a computer or to any other technology field (see MPEP 2106.05(a)).
Applicant argues that: 
the 101 rejections incorrectly characterize various claim features as "abstract ideas" or "mental processes." For instance the rejections refer to additional sensors as "a mental process." This characterization is, on its face, incorrect and cannot support the rejection. Moreover, the rejections' reference to "eyes, nose" as apparently equivalent to "sensors" is likewise incorrect, and that sort of analysis, taken to its logical conclusion, would make any sensor unpatentable. That conclusion is contrary to the law of 101. For instance, the MPEP notes several claims involving sensors that are patent-eligible

(p. 6, para. 3 (citations omitted)).  First of all, Examiner notes that just because some claims “involving sensors” have been found to be patent-eligible does not mean that all claims “involving sensors” are patent-eligible.
	Furthermore, to the extent that the “sound sensor” (claim 1) and the “one or more additional sensors” (e.g., GPS device in claim 11) can reasonably be interpreted as mechanical/computer 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections of claims 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 14-20 have been withdrawn.
Regarding the prior art rejections, Applicant argues that the cited references do not teach 
that the cargo area is a cargo area of a vehicle or a cargo area operable to be hauled by a vehicle, and further that the sound data the cargo area being a cargo area of a vehicle or a cargo area operable to be hauled by a vehicle, the sound data including conditioner sound data and at least one of external sound data and cargo area sound data, wherein the conditioner sound data includes sounds of operation of a refrigeration unit

(p. 6, para. 6 – p. 7, para. 1).  As discussed more fully above, such features are taught by Anderson and Klimanis.  
	Applicant argues that “Klimanis is not analogous art” because the claims are directed towards a method of monitoring sounds emitted from a refrigerator in a vehicle, whereas Klimanis teaches a method of monitoring sounds emitted from a refrigerator in a house.  
	The Examiner disagrees.  A reference is analogous art to the claimed invention if:  (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).
	In the present case, Klimanis is reasonably pertinent to the problem faced by the inventor because both Klimanis and the claimed invention are directed to the problem of identifying a malfunctioning refrigerator.  As described in paragraph [0157] of Klimanis:


Similarly, as described in paragraph [0040] - [0041] of Applicant’s disclosure:

The processor 22 analyzes the sound to determine the operating mode of the refrigeration unit 16a, e.g., whether the refrigeration unit 16a is operating in a normal mode as would be expected for a pre-determined cooling requirement or whether the refrigeration unit 16a is operating in a fault mode … If the actual cycle frequency/duration is outside of the predetermined ranges, the processor 22 reports a fault operating mode for the refrigeration unit … the processor 22 is configured to identify other sounds indicative of conditioner 16 failure. For instance, for a refrigeration unit 16a, the processor 22 could be configured to identify the sound of bearings in the refrigeration unit malfunctioning, by comparison to pre-programmed sounds.

Therefore, contrary to the position taken by Applicant, Klimanis is reasonably pertinent to the problem faced by the inventor, and as such, Klimanis is analogous art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628